Appeal by the defendant from an order of the Supreme Court, Richmond County (Rienzi, J.), dated August 22, 2003, which, after a hearing pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
The record indicates that the appellant received effective assistance of counsel throughout the proceedings (see People v Valentine, 15 AD3d 463 [2005]).
The appellant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J.P., Goldstein, Luciano and Lifson, JJ., concur.